        Case 2:17-cv-04114-CFK Document 267 Filed 01/27/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LARRY G. DOCKERY                                           :      CIVIL ACTION
               Plaintiff                                   :
                                                           :
       v.                                                  :      NO. 17-4114
                                                           :
STEPHEN E. HERETICK, et al.                                :
                Defendant                                  :

                                           ORDER

       AND NOW, following upon Plaintiff Larry Dockery’s (“Plaintiff”) Motion to Compel

Against Defendant Stephen Heretick (“Defendant”) (Doc. 244), and for the reasons set forth in

the accompanying Memorandum Opinion, it is hereby ORDERED that Plaintiffs’ Motion is

GRANTED in part and DENIED in part.

       It is further ORDERED that the Motion is GRANTED with respect to the discovery

requests listed in paragraphs 1–8 below. Defendant shall supplement his responses as follows

and in accordance with the directives set out in our accompanying Memorandum Opinion:

       1.       Defendant must fully respond to Plaintiff’s Interrogatory 1 by producing

                and/or identifying via bates number all affidavits sought by that Interrogatory

                within the transactions represented in the sample files; and

       2.       Defendant must fully respond to Document Request 2 by producing and/or

                identifying via bates number any affidavits related to transactions represented

                in the sample files, to the extent they have not already been produced; and

       3.       Defendant must fully respond to Document Request 3 and Document

                Request 4 by producing and/or identifying via bates number any drafts and

                related documents involved in preparing affidavits for putative class members
          Case 2:17-cv-04114-CFK Document 267 Filed 01/27/21 Page 2 of 3




                  whose transactions are represented within the samples files, whether prepared

                  by him or someone else; and

         4.       Defendant must fully respond to Document Request 5 by producing and/or

                  identifying via bates number any responsive communications related to

                  transactions represented in the sample files, to the extent they are not

                  privileged. If Defendant wishes to assert that the communications are

                  privileged, he must amend his response to state the specific grounds for that

                  assertion and provide a privilege log; and

         5.       Defendant must fully respond to Interrogatory 2 and Document Request 6 by

                  producing and/or identifying via bates number any responsive communications

                  related to transactions represented within the sample files; and

         6.       Defendant must fully respond to Interrogatory 5 in accordance with his

                  obligations under Fed. R. Civ. P. 33 and as set out in the accompanying

                  Memorandum Opinion; and

         7.       Defendant must fully respond to Interrogatory 9 by producing and/or

                  identifying via bates number any communications responsive to the

                  interrogatory; and

         8.       Defendant must fully respond to Document Request 10 by producing and/or

                  identifying via bates number documents reflecting his retainer agreements with

                  Defendants J.G. Wentworth Originations, LLC and 321 Henderson

                  Receivables, LLC.

         The Motion is DENIED with respect to discovery requests listed in paragraphs 9–13

below:
        Case 2:17-cv-04114-CFK Document 267 Filed 01/27/21 Page 3 of 3




       9.       No further response is required at this stage with regard to Document Request

                1; and

       10.      No further response is required at this stage with regard to Interrogatory 3 and

                Interrogatory 4; and

       11.      No further response is required at this stage with regard to Interrogatory 6;

                and

       12.      No further response to Interrogatory 8 will be required upon Defendant’s

                fulfillment of his stated intention to produce the responsive documents; and

       13.      No further response is required at this stage with regard to Document Request

                11.

IT IS SO ORDERED.

                                                   BY THE COURT:



Date: January 27, 2021                             _/s/ David R. Strawbridge, USMJ__
                                                   David R. Strawbridge
                                                   United States Magistrate Judge
